                                                                          I

                                                                       IN CLERK'S OFFICE
                                                                   U.S. DISTRICT COURT E.D.N.Y

                                                                   ★ DEC 0 2 2020 ★

                                                                   BROOKLYN OFFICE
Case No.: l-19-cv-03372-AMD-RML

Date December 2, 2020
Hon. Ann M. Donnelly
United States District Court
                                                                              ©iiW
Eastern District of New York




Dear Judge Donnelly,                                               PRO SE OFFICE
I Yehuda Herskovic am the plaintiff in this action and provide the status update
required by the Court, as due December 22, 2020.

In my previous status report, I addressed the mockery that Defendant made of
the Court leading to an impasse.(ECF 33). The Defendant had no response to the
serious charges and misrepresented my status report as seeking reconsideration.
(ECF 35). Meanwhile, another three months gone to waste and the Defendant did
not initiate the purported arbitration.

But it is Defendant who wants arbitration, not me. Plaintiff has no choice and is
still waiting for Defendant to initiate the purported arbitration.

Defendant complains in their last filing that Plaintiff did not make a demand for
arbitration. Defendant does not have a real arbitration agreement to initiate
arbitration and this is the sole reason why Defendant wants me to create a NEW
arbitration agreement!

Defendant is the one who compelled arbitration and it is incumbent on Defendant
to show that their motion to compel arbitration was not a frivolous exercise. The
past nine months of impasse has demonstrated that Defendant's motion to
compel was a frivolous exercise. Now Defendant gets to lie in its own bed.

Defendant should show cause why they should not face sanctions for
perpetrating a fraud upon the Court.

                                 Background
The complaint alleges that on December 27, 2017, Plaintiff purchased from
Defendant home phone service for the number 718.387.4565.(ECF 2-2)


Page 1
                                                                            C:m fzr\




In Its motion to compel arbitration. Defendant alleged that Plaintiff obtained
Verizon Wireless service in April 2014 for a phone number ending 0559, and thus
Defendant claimed Plaintiff's home phone service in 2017 binds Plaintiff to the
arbitration agreement found for phone number 0559.(ECF13-3). Attached to the
Defendant's motion is a contract with a different "Yehuda Herskovic," who is not
the same person as Plaintiff, bearing an address and ending phone number 0559
that never belonged to Plaintiff.(ECF 13-6). Indeed, Plaintiff never resided on
Flushing Avenue,the purported address exhibited by Defendant.(ECF 13-6). In
other words. Defendant misrepresented a contract of a different "Yehuda
Herskovic" who is not the Plaintiff in this action.

As Plaintiff objected to the motion compelling arbitration. Defendant in its reply
manufactured a different consumer contract, dated December 8, 2016, having no
name nor address,just baring a phone number 718.675.6897.(ECF 18-2). Again,
the second contract also did not belong to Plaintiff and bore no relationship to
the phone number "718.387.4565" alleged in the complaint.
The magistrate did not pay attention to Plaintiff's objection, verbatim copied
word for word alleged by Defendant, and recommended staying the action and
compelling arbitration.(ECF 25).

Plaintiff filed an objection to the Magistrates report.(ECF 27). Defendant filed an
opposition.(ECF 28).

The Court did not afford Plaintiff to file a reply to Defendant's opposition and
verbatim repeated the Defendant in its order compelling arbitration.(ECF 29).
Given there is reversible error. Plaintiff moves to appeal this case at its final
conclusion. In the meanwhile,the Court's reversible error cannot be appealed
while the case is stayed and ongoing. See 9 USC 16(b)(1).
Now that Defendant was successful in dodging a lawsuit and the Court fell for the
fast one played by Defendant, Plaintiff has no choice but to patiently wait for
Defendant's game to get exposed. Sure, it did not and will not take too long. The
past nine month has confirmed that Defendant does not have an arbitration
agreement with what to initiate arbitration.

During the stay, in mid-July and August, Plaintiff received several phone calls from
an attorney Lisa Lawrence, identifying herself as an attorney from Verizon (there

Page 2
is no notice of appearance from her on the record). Ms. Lawrence asked Plaintiff
to go to the American Arbitration Association to sign a new arbitration agreement
to initiate arbitration.

When Plaintiff informed (ECF 33)the Court of the foregoing shenanigans,
Defendant admitted to Plaintiff's charges point blank, that it is waiting for Plaintiff
to file a "demand for arbitration."(ECF 35).



                                      Issues
Recall, Plaintiff contests the existence of any arbitration agreement. Defendant is
anticipating pulling a fast one/by banking on Plaintiff being pro se,through
duping the Plaintiff to sign a new arbitration agreement and to file a demand for
arbitration. Thus, questions arise, did the Court rely on a genuine arbitration
agreement to compel arbitration, if so,then why is it necessary for Plaintiff to sign
a new arbitration agreement? If the Court did not rely on a valid arbitration
agreement to compel arbitration, then what authority did the Court have to
compel arbitration???

Furthermore,since the Defendant is the one who moved to compel arbitration,
then why isn't Defendant initiating the arbitration proceedings? What is the
Defendant trying to hide by asking Plaintiff to sign an arbitration agreement with
the American Arbitration Association and make a "demand for arbitration"? Is
Defendant trying to hide the fact that it is a repeated player at the American
Arbitration Association? Is Defendant trying to dodge Plaintiff's right to appeal
from the Court's reversible errors? If there is already a valid arbitration
agreement,then why is Defendant asking Plaintiff to create a "successive"
arbitration agreement? If there is already a valid arbitration agreement,then
what is preventing the Defendant from initiating the purported arbitration?
Dice it or slice it, the results will be the same. Nine months has confirmed that.
All these questions have one answer:there is no arbitration agreement present.
Whatever documents Defendant submitted to dupe the Court has absolutely no
relationship with Plaintiff. Indeed, Defendant has not and cannot produce any
genuine document linking the phone number "718.387.4565" to an arbitration
agreement.


Page 3
Because there is no arbitration agreement present,the Court was and still is
without any authority to compel arbitration. If anything, it is incumbent on the
Defendant to initiate the compulsory purported-arbitration proceedings, which
Plaintiff will attend only under protest, out of respect for the Court and its
process. Please note that Plaintiff does not consent to any of the arbitration
proceedings, nor does Plaintiff waive any rights to compel pre-arbitration
disclosures, to examine whether Defendant's preselected arbitrator is considered
what the law classifies as a "repeat player."

This is not to sav that Plaintiff will defy the Court's order; rather. Plaintiff will
only attend arbitration under protest contesting the verv basis for arbitration;
however. Plaintiff will neither sign any arbitration agreement nor demand for
arbitration, and not consent to any waivers.
Given that Defendant compelled the arbitration, but no arbitration agreement
exists, the Defendant has made a mockery of the Court by moving to compel
arbitration with a fake arbitration agreement. Now the status is an impasse.

In sum: Defendant deliberately misled the Court to believe that an arbitration
agreement exists between the parties, when in fact there is no agreement
whatsoever. After the Court ordered compelling arbitration, the fraud on the
Court is exposed. Defendant now asks Plaintiff to sign an arbitration agreement
with a "demand for arbitration" to initiate arbitration. Given that no arbitration
agreement exists, no arbitrator is capable of convening on the controversy of this
case, and Defendant did not and still cannot furnish an arbitration agreement to
initiate arbitration proceedings. The Court also has no authority to compel the
signing of a new arbitration agreement.

Moreover,two years have passed, and Defendant is continuing the false reporting
on Plaintiffs credit report. Defendant promised to remove the false report from
Plaintiffs credit report. Despite almost two years passed,the false reporting still
continues. Plaintiffs due process is delayed and left in limbo, while Defendant is
intensifying the mockery it made of the Court.




Continued »

Page 4
                                    CONCLUSION

  Plaintiff s previous status report(ECF 33) provided to Defendant safe harbor
  notice, as required under FRCP 11(c)(2). Defendant has taken no effort to cure its
 frivolous conduct.

 I respectfully request that Defendant reconsider the mockery it made of the Court
 pretending there is an arbitration agreement when there is none. Defendant
 should show cause why they should not face sanctions for perpetrating a fraud
 upon the Court for violating FRCP 11(b)et seq.
 Respectfully submitted,
 Yehuda Herskovic, vhml234@vahoo.com.347 7318818
  L
  \




Pages
                                                                            c|)

o

O    C/)
m
33                                                                  30
-n
30
m    C/)
m
CO
c                                                                   ^ fXI
"U
T]
_c/>
m


o
zO

 m
       ®

       This packaging is the property of the U.S. Postal ServJra®
                  be,Violation Of
                     UNITEDSTATES
                   POSTAL SERVICE.




PRIORITY
       MAIL ^
express



                                              EP13F Oct2018
     PS10001000006                           00:121/2x91/2



* Money back guarantee to U.S.. se/ect A on /eorx.
